Title: To George Washington from Private John Allison, 16 April 1780
From: Allison, John
To: Washington, George


          
            Camp near Morristown [Jockey Hollow] April 16th 1780
          
          To His Excellancy Genl Washington Commander in Chief of all the United States of North America &c. &c. &c.
          The Humble Petition of John Alison Soldier in the fifth New York Regt in the late Captain Hutchins Company—Most Humbly Sheweth:
          Whereas your Excellancies Petitioner, having only Inlisted for the Term of three years, and that time being Expired the first day of January last past, and Whereas I made application to the Commanding Officer of the Regt for my Discharge, but Could not Obtain it, though I produced Evidence Sworn in Writing that I was only Inlisted for three Years and no longer which Depositions I Inclose that your Excellancy may see the fairness and Clearness of my Inlistment—Now Please your Excellancey I implore that you would see me Justice done in this affair, and your Petitioner as in Duty Bound shall Pray.
          
            N.B. As the Commanding Officer of the Regt would give no attention to the Affidavits produced and Sworn, without the Evidences personally appeared—I produced them personally, and yet would not Accept of them.
          
         